Citation Nr: 1337261	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for moderately advanced pulmonary tuberculosis, inactive, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the noncompensable rating for the Veteran's inactive pulmonary tuberculosis (PTB).  The March 2011 statement of the case increased from noncompensable to 20 percent, effective November 4, 2009, the evaluation assigned for the Veteran's inactive PTB.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran retired in 2003 and has not indicated that he is unable to obtain or maintain employment as a result of his service-connected inactive PTB.  The issue of entitlement to a TDIU is not on appeal and as such it is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In June 2010 the Veteran underwent a VA PTB examination.  At that examination, the examiner indicated, without elaboration or providing a rationale, that the Veteran had an obstructive respiratory condition as a residual of his inactive PTB.  The examination did not contain a pulmonary function test (PFT).

In this case, the Veteran was entitled to compensation for PTB effective March 25, 1969.  Accordingly, Diagnostic Codes 6730 through 6732 apply.  Under Diagnostic Code 6731, inactive, chronic pulmonary tuberculosis may be evaluated, depending on the specific findings, as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis (Diagnostic Code 6600).  However, service connection is not in effect for interstitial lung disease, restrictive lung disease, or obstructive lung disease.  While the June 2010 VA examiner indicated that the Veteran had an obstructive respiratory condition as a residual of his inactive PTB, a January 2005 VA examiner appeared to indicate that the Veteran's COPD was not a "reactivation" of his PTB.

Based on the foregoing, and based on the inadequacy of the June 2010 VA examination, the Board finds that the Veteran should be afforded a VA examination that addresses the medical maters raised by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's complete VA treatment records since May 17, 2001.

2.  The Veteran should be afforded a VA examination, performed by a VA physician, if possible, to determine the severity of his service-connected chronic, inactive PTB disability.  The claims file must be made available to the examiner for review in connection with the examination.  The Veteran's complaints and clinical manifestations should be reported in detail.  A PFT should be performed and any other diagnostic testing or evaluation needed accomplished.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV-1/FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardio-respiratory limitation).

The examiner should state whether the Veteran has any residual disability related to his service-connected PTB, including interstitial lung disease, restrictive lung disease, or obstructive lung disease.  

The examiner must explain the rationale for all opinions given.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

